Citation Nr: 0125463	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  99-22 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
knee disability. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
hip disability. 

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from March 1986 to March 
1990 and from February 1991 to April 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 1999 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, which denied service connection 
for left knee disability, including as secondary to service-
connected right knee disability, right hip, and right wrist 
conditions.  The veteran entered a notice of disagreement 
with this decision in September 1999; the RO issued a 
statement of the case in October 1999; and the veteran 
entered a substantive appeal, on a VA Form 9, which was dated 
in December 1999.  In a supplemental statement of the case 
issued in September 2000, the RO indicated that the veteran 
had not presented new and material evidence to reopen a claim 
for service connection for disabilities of the left knee 
(including as secondary to service-connected status post 
right knee disability), right hip, or right wrist.  


FINDINGS OF FACT

1.  In a January 1992 rating decision, the RO denied service 
connection for disabilities of the left knee, hip, and right 
wrist; the appellant was notified of the decision in February 
1992, but did not enter a notice of disagreement within one 
year of notice of the rating decision.

2.  Evidence added to the record since the January 1992 
rating decision is of sufficient significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claims for service connection for disabilities of 
the left knee (including as secondary to service-connected 
status post right knee disability) and right wrist. 


3.  Evidence added to the record since the January 1992 
rating decision which is new, either by itself or in 
connection with evidence previously assembled, is not of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the veteran's claim of service 
connection for a right hip disability. 

4.  The medical evidence of record demonstrates that the 
veteran does not have a current disability of the left knee.


CONCLUSIONS OF LAW

1.  The January 1992 RO decision denying service connection 
for disabilities of the left knee, hip, and right wrist is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2001).

2.  Evidence received since the January 1992 rating decision 
is new and material as to the veteran's claims for service 
connection for left knee (including as secondary to service-
connected status post right knee disability) and right wrist 
disabilities; these claims are reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a), 20.1103 
(2001). 

3.  Service connection for left knee disability, including as 
secondary to service-connected status post right knee 
disability, is not warranted.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.310 (2001). 

4.  Evidence received since the January 1992 rating decision 
is not new and material as to the veteran's claim for service 
connection for a right hip disability; this claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), now requires VA to assist a claimant in 
developing facts pertinent to a claim for VA benefits, as 
well as notice to the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to VA, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
Board finds that, in this case, as to the issue of whether 
new and material evidence has been presented to reopen the 
claims for service connection, the requirements of the 
Veterans Claims Assistance Act of 2000 and implementing 
regulations have been met.  In the rating decision, statement 
of the case, and supplemental statement of the case, the RO 
informed the appellant of the requirements to establish 
service connection for the claimed disorders.  In a 
supplemental statement of the case, the veteran was informed 
of the requirements to reopen the claims for service 
connection currently on appeal.  The veteran was afforded a 
VA compensation examination in June 1999 and a personal 
hearing in July 2001.  Because the veteran has been afforded 
a VA compensation examination, and no current disabilities of 
the left knee or right hip were found upon recent examination 
or by other medical evidence of record, the Board finds that, 
with regard to the claimed left knee and right hip 
disabilities, no further medical examination or medical 
opinion evidence is necessary to make a decision on these 
claims.  As the greater weight of the evidence demonstrates 
no current left knee or right hip disability, there is no 
reasonable possibility that further medical examination or 
medical opinion would aid in substantiating either claim.  

The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all treatment records which would aid in 
substantiating the appellant's claims.  In this regard, the 
evidence of record includes letters from a private physician 
dated in July 2000 which were identified by the veteran.  
While the veteran also referred to the records of a VA 
physician, he was not sure of the name of that physician.  
All relevant VA medical records, including VA outpatient 
treatment records and a VA examination report addressing the 
claimed disorders are of record.  Accordingly, no further 
notice to the veteran or assistance in acquiring evidence is 
required by the new statute or regulations.  (Additional 
assistance to the veteran with regard to the claim for 
service connection for a right wrist disability is addressed 
below in the remand portion of this decision.)

I.  New and Material Evidence to Reopen Claims

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
must be filed in order to initiate an appeal of any issue 
adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1) 
(West 1991).  If a notice of disagreement is not filed within 
one year of notice of the decision, the RO's determination 
becomes final.  See 38 U.S.C.A. § 7105(c).  Once a RO 
decision becomes final, absent submission of new and material 
evidence, the claim may not be reopened or re-adjudicated by 
VA.  See 38 U.S.C.A. § 5108.  If new and material evidence is 
presented or secured with regard to a claim that was 
disallowed, VA must reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156.

In this case, as there is a prior unappealed rating decision, 
the claim may not be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104(a).  A January 1992 rating decision denied service 
connection for disabilities of the left knee, hip, and right 
wrist.  By letter dated February 3, 1992, the veteran was 
notified of the decision.  The 1992 rating decision is now 
final because the veteran did not file a notice of 
disagreement within one year of the date that he was notified 
of the unfavorable determination.  38 U.S.C.A. § 7105(b),(c) 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103.  Consequently, the 
evidence that must be considered in determining whether there 
is a basis for reopening this claim is that evidence added to 
the record since the 1992 rating decision, the last 
disposition in which the veteran's claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).

As noted above, a claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
38 U.S.C.A. §§ 1110, 1131, 1153 (West 1991); 38 C.F.R. 
§§ 3.303(a), 3.306 (2001).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b) (2001).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) 
(2001). 

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  However, aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

Additionally, service connection may be granted for a 
disorder found to be proximately due to, or the result of, a 
service-connected disability, including on the basis of 
aggravation.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995).

II.  Left Knee Disability

At the time of the RO's January 1992 decision, the relevant 
evidence of record included service medical records for the 
veteran's first period of service from March 1986 to March 
1990 which reflect no injury, complaints, clinical findings, 
or diagnosis of left knee disability.  In August 1989, the 
veteran indicated no history of trauma.  In a Report of 
Medical History prepared in January 1990, the veteran did not 
indicate that he had, or had experienced, any left knee 
symptomatology, and clinical examination in January 1990 
determined the veteran's left knee to be normal.

In a March 1990 Application for Compensation, the veteran 
claimed compensation for a right knee disability (for which 
service connection has been granted), but did not claim 
disability compensation for a left knee disability.  At a VA 
compensation examination in July 1990, the veteran did not 
report any left knee complaints.

VA outpatient treatment records reflect that in September 
1990 the veteran's left knee was found to be within normal 
limits.  

Service medical records for the veteran's second period of 
service from February 1991 to April 1991 reflect that the 
veteran reported no left knee pain or symptomatology.  In May 
1991, the veteran complained of left knee pain and soreness, 
was found to have mildly tender patellofemoral joint 
tenderness, and was diagnosed as having patellofemoral joint 
syndrome of the left knee.  

Additional evidence submitted since the RO's January 1992 
decision includes the veteran's written statements and 
hearing testimony, a VA examination report, VA outpatient 
treatment records, and a private physician's letter.  In a 
Statement in Support of Claim which appears to have been 
received in November 1995, the veteran wrote that his job 
required him to walk almost all day and required him to stay 
on his feet.  

In April 1999, the veteran submitted a request to reopen a 
claim for service connection for a left knee disability.  He 
wrote that he had been treated for this condition while on 
active duty.  

VA outpatient treatment records received in May 1999 reflect 
that a VA X-ray examination of the veteran's left knee in 
January 1999 revealed a normal left knee.  

At a VA compensation examination in June 1999, the veteran 
reported that he had no left knee injury in service, and 
reported that he had left knee pain about 50 percent of the 
time, or about 4 times per week, which was worse with 
prolonged standing, with occasional slight tenderness and 
swelling.  He reported that his job required him to walk and 
stand for long periods of time, and he had increased absence 
from work due to the injuries suffered in the knee, wrist, 
and hip.  The diagnosis was arthralgia of the left knee.

In his November 1999 notice of disagreement, the veteran 
wrote that his left knee disability was secondary to his 
right knee disability.

In the substantive appeal received in December 1999, the 
veteran wrote that in service he went to sick call several 
times for, among other things, his knee (which knee is 
unspecified).  He wrote that lying on cold grounds, working 
out in the rain and snow, and being on his feet for long 
periods of time during service caused "continuous problems 
with my knees," including arthritis and severe daily pain. 

VA outpatient treatment records reflect that in September 
1999 the veteran reported a history of joint pain in both 
knees since 1986.  The assessment was degenerative joint 
disease.  In January 2000, the veteran presented with 
complaints of a flare up of left knee pain greater than the 
right, with no history of injury.  X-ray examination of the 
left knee in January 2000 revealed a normal left knee.  The 
diagnosis was arthralgia of both knees.  In February 2000, 
the veteran complained of pain in both knees.  A consultation 
in February 2000 revealed minimal tenderness over the joint 
line of the left knee, which required a simple brace for 
support.  A VA outpatient treatment entry in October 2000 
reflects no complaints of left knee pain, and findings of 
full muscle strength of the left knee and ranges of motion of 
the left knee within normal limits. 

In a letter dated in June 2000, a private physician, William 
Terrell, Jr., M.D., wrote that the history given by the 
veteran included no known injury to the left knee, and the 
onset of left knee symptomatology of locking and pain in 1995 
or 1996.  Physical examination was negative.  The diagnostic 
impression was "possible meniscus injury, if so, very 
small."  Dr. Terrell also included in the impression that 
the veteran's left knee pain "may be from his altered gait 
from" the service-connected right knee.

At a personal hearing in July 2001, the veteran testified 
that he started having problems of increased pain with his 
left knee about six years prior, in 1995 (following right 
knee surgery).  

In interpreting 38 C.F.R. § 3.156(a), the United States Court 
of Appeals for the Federal Circuit has stated that it was not 
clear to what extent this regulation "addresses the final 
ratings decision rather than emphasizes the importance of 
ensuring that the evidentiary record is complete before a 
ratings decision is made."  Although not every piece of new 
evidence is material, "some new evidence may well contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability."  Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

After a review of the additional evidence submitted by the 
veteran since the prior final January 1992 decision, the 
Board finds that new and material evidence sufficient to 
reopen a claim of entitlement to service connection for a 
left knee disability has been submitted.  The additional 
evidence includes the veteran's statements about post-service 
symptomatology of the left knee, his assertion that he was 
treated for a left knee disability in service, a new history 
of left knee pain in service in 1986, a medical examination 
report, including X-ray examination, addressing current 
status of the knee, and a letter by Dr. Terrell which 
includes a comment that the veteran's left knee pain may be 
due to the right knee disability.  

Assuming the credibility of the new evidence for the purpose 
of determining whether new and material evidence has been 
presented (see Justus v. Principi, 3 Vet. App. 510, 513 
(1992)), the Board finds that the new evidence at least 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's claimed left knee 
disability.  This does not mean that the evidence warrants a 
revision of the prior determination.  It is intended to 
ensure that the Board has all potentially relevant evidence 
before it, that is, that it adds to a more "complete and 
accurate record."  Hodge, 155 F.3d at 1363 (citing 
"Adjudication; Pensions, Compensation, Dependency: New and 
Material Evidence; Final Definition," 55 Fed. Reg. At 52274 
(1990)).    

For these reasons, the Board finds that the additional 
evidence, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  Accordingly, the veteran's claim for service 
connection for left knee disability is reopened.  38 U.S.C.A. 
§ 5108.

Turning to the merits of the claim, the Board finds that 
service connection for left knee disability is not warranted 
because the record does not demonstrate that the veteran 
currently has a left knee disability.  The evidence 
demonstrates only that the veteran has arthralgia of the left 
knee, most recently indicated to be minimal tenderness over 
the joint line of the left knee.  "Arthralgia is defined as 
pain in a joint."  Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991); cf. Mykles v. Brown, 7 Vet. App. 372, 373 
(1995).  Without a diagnosed or identifiable underlying 
disability, pain does not, in and of itself, constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

While the veteran was diagnosed with early degenerative 
arthritis of both knees between periods of service in October 
1990, this was not based on X-ray findings.  VA outpatient 
treatment records reflect that one month before, in September 
1990, the veteran's left knee was found to be within normal 
limits.  Service medical records for the veteran's second 
period of service from February 1991 to April 1991 reflect 
that the veteran specifically reported no left knee pain or 
symptomatology.   Subsequent X-ray findings in January 1999 
revealed a normal left knee.  

The record does not demonstrate continuous post-service 
symptomatology of the left knee (from either period of 
service) leading to a current diagnosis, but demonstrates an 
absence of post-service symptomatology for many years.  In 
this regard, the Board notes that in April 1999, when the 
veteran submitted a claim to reopen service connection for a 
left knee disability, he wrote that he had been treated for 
this condition while in service.  Pursuant to his claim to 
reopen, in September 1999, he reported a history of joint 
pain in both knees since his first period of service in 1986.  
The Board finds, however, that the other evidence of record, 
including the veteran's own reported histories, complaints 
(some of which were made for treatment purposes and not for 
compensation purposes), and hearing testimony to be more 
probative than such general assertions of in-service left 
knee symptomatology or of continuous post-service 
symptomatology.  

While the veteran was diagnosed with patellofemoral joint 
syndrome of the left knee after service, in May 1991, the 
evidence reflects that the left knee symptomatology has not 
been continuous, and the medical evidence of record does not 
relate the veteran's current symptoms to the patellofemoral 
joint syndrome diagnosed in May 1991.  The record reflects no 
complaints of, or treatment for, left knee symptomatology 
between May 1991 and 1999 when the veteran entered a claim to 
reopen.  VA outpatient treatment records in 1991 reflect that 
the veteran specifically complained of various symptoms of 
other joints, including of the right knee, but did not report 
or complain of left knee symptomatology.  

In his April 1999 claim to reopen, the veteran contended that 
he had been treated for a left knee condition while on active 
duty, a statement which is uncorroborated by the service 
medical records, which are negative for any complaints or 
injury of the left knee.  It was not until his November 1999 
notice of disagreement that the veteran entered a new theory 
of entitlement to service connection - left knee disability 
secondary to his service-connected right knee disability - 
and began providing a new history regarding left knee 
symptomatology.  For example, VA outpatient treatment records 
reflect that in January 2000 the veteran presented a history 
of no left knee complaints.  Dr. Terrell's June 2000 letter 
reflects that the veteran reported a history of no known left 
knee injury and reported the onset of left knee 
symptomatology several years after service, in 1995 or 1996.  
Under oath at the July 2001 personal hearing, the veteran 
testified about increased left knee pain years after service 
in 1995.  

The more recent medical evidence demonstrates some arthralgia 
but no underlying pathology and no diagnosed disability of 
the left knee.  For example, X-ray examination of the left 
knee in January 1999  and January 2000 revealed a normal left 
knee, and the diagnosis resulting from the June 1999 VA 
examination and January 2000 VA outpatient treatment was 
"arthralgia."  Although a September 1999 treatment entry 
reflects an assessment of degenerative joint disease, this 
was not based on x-ray findings.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2001) (arthritis must be established by 
x-ray findings).  Additionally, with regard to whether the 
veteran has a currently diagnosed disability, Dr. Terrell's 
June 2000 diagnostic impression of "possible meniscus 
injury" does not constitute such a medical diagnosis, but 
only a possibility of a disability manifested by meniscus 
injury.  The language Dr. Terrell used indicated only a 
possibility, not probability, of meniscus injury.  In 
addition to describing a "possible" injury, Dr. Terrell 
further qualified this by indicating that, if there was an 
injury, it would be very small.  Considered in its full 
context, Dr. Terrell's purported opinion lacks probative 
value because it is an opinion of mere possibility and not 
probability.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (a letter from a physician indicating that veteran's 
death "may or may not" have been averted if medical 
personnel could have effectively intubated the veteran was 
held to be speculative); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (the United States Court of Appeals for 
Veterans Claims (Court) found evidence favorable to the 
veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a physician's statement that the veteran may have 
been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis also implied "may or 
may not" and was deemed speculative); Bloom v. West, 12 Vet. 
App. 185 (1999) (the Court held that a physician's opinion 
that the veteran's time as a prisoner of war "could have" 
precipitated the initial development of a lung condition, by 
itself and unsupported and unexplained, was "purely 
speculative"); and Bostain v. West, 11 Vet. App. 124, 128 
(1998) (the Court held that a physician's opinion that an 
unspecified preexisting service-related condition "may 
have" contributed to the veteran's death was too speculative 
to be new and material evidence).  

As the greater weight of the medical evidence of record 
demonstrates that the veteran does not have a current left 
knee disability, the Board need not reach the question of 
whether currently reported left knee symptomatology is 
etiologically related to the veteran's active duty service or 
his service-connected right knee disability.  For these 
reasons, the Board finds that service connection for a left 
knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.310.  

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard this 
issue on appeal.  However, as the preponderance of the 
evidence is against the veteran's claim for service 
connection for left knee disability, including as secondary 
to service-connected status post right knee disability, the 
benefit-of-the-doubt doctrine does not apply.  

III.  Right Hip Disability

The evidence of record at the time of the January 1992 RO 
rating decision included service medical records for the 
veteran's first period of service from March 1986 to March 
1990, which reflect that, in a Report of Medical History at 
service separation in January 1990, the veteran indicated 
that he had, or had experienced, a right leg fracture 12 
years before.  Clinical examination in January 1990 
determined the veteran's musculoskeletal system to be normal.

In a March 1990 Application for Compensation, the veteran 
claimed compensation for a right knee disability (for which 
service connection has been granted), but did not claim 
disability compensation for a right hip disability.  At a VA 
compensation examination in July 1990, the veteran did not 
report any right hip complaints.

Service medical records for the veteran's second period of 
service from February 1991 to April 1991 reflect that, in 
February 1991, the veteran presented to sick call for 
complaints which included hip pain, reporting that he hurt 
his back while unloading boxes from trucks.  At the service 
separation examination in March 1991, the veteran complained 
of right hip and right low back pain since February 8, 1991.  
A medical evaluation board in May 1991 determined that the 
veteran's right hip did not evidence a current disability.  

At a VA compensation examination in December 1991, the 
veteran reported that in service he went on sick call after 
about two weeks of service for symptoms which included back 
and hip symptoms.  He reported that he had hurt himself while 
unloading boxes from trucks.  

A January 1992 RO rating decision denied service connection 
for a hip condition.  The veteran was notified of this 
decision by letter dated February 3, 1992. 

Evidence submitted since the RO's January 1992 decision 
includes the veteran's written statements and hearing 
testimony, a VA examination report, VA outpatient treatment 
records, and a private physician's letter.  In a Statement in 
Support of Claim which appears to have been received in 
November 1995, the veteran wrote that his job required him to 
walk almost all day and required him to stay on his feet.  

In April 1999, the veteran submitted a claim to reopen 
service connection for a right hip disability.  He wrote that 
he had been treated for this condition while on active duty.  

VA outpatient treatment records received in May 1999 reflect 
that a VA X-ray examination of the veteran's right hip in 
January 1999 revealed a normal right hip.  

At a VA compensation examination in June 1999, the veteran 
reported that in service during Desert Storm he fell off a 
truck and hurt his hip, and reported that he experienced 
right hip pain and weakness.  He also reported that his job 
required him to walk and stand for long periods of time, and 
he had increased absence from work due to the injuries 
suffered in the knee, wrist, and hip.  The diagnosis was 
arthralgia of the right hip. 

In his November 1999 notice of disagreement, the veteran 
wrote that his right hip disorder occurred while on active 
duty, and he continued to be bothered with it.

In the substantive appeal dated in December 1999, the veteran 
wrote that in service he went to sick call several times for 
problems which included his hip.  He wrote that lying on cold 
grounds, working out in the rain and snow, and being on his 
feet for long periods of time during service caused 
"continuous problems with my . . . hip," including 
arthritis and severe daily pain. 

In a letter dated in June 2000, a private physician, William 
Terrell, Jr., M.D., wrote that the history given by the 
veteran included no known injury to the right hip, and onset 
of right hip symptomatology several years before during 
Desert Storm.  Physical examination was negative, and the 
diagnostic impression did not include diagnosis of a right 
hip disability. 
 
At a personal hearing in July 2001 before the undersigned 
member of the Board, sitting at Montgomery, Alabama, the 
veteran testified in relevant part that he hurt his right hip 
during an accident in service in 1991 when he fell off a 
truck, and that he had been seeing an orthopedist, Dr. 
Terrell.  

After a review of the additional evidence submitted by the 
veteran since the prior final 1992 decision, the Board finds 
that new and material evidence sufficient to reopen a claim 
of entitlement to service connection for a right hip 
disability has not been submitted.  The additional evidence 
of the veteran's reported history of back and hip injury in 
service (unloading boxes from trucks) and treatment in 
service is not new; it was considered at the time of the 
January 1992 rating decision.  Likewise, the veteran's report 
of continuous post-service symptomatology was of record and 
considered by the RO in its 1992 rating decision.  

The additional medical evidence, including VA examination and 
private medical opinion, demonstrates only that the veteran 
has arthralgia of the right hip, but does not evidence a 
current disability.  As indicated above, arthralgia is not a 
recognized medical diagnosis for disability compensation 
purposes.  A January 1999 X-ray of the right hip specifically 
revealed a normal right hip.  The June 1999 VA examination, 
which specifically reviewed the X-rays, resulted in a 
diagnosis only of arthralgia.  

The Board finds that the additional evidence which is new, by 
itself or in connection with evidence previously assembled, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Accordingly, the veteran's claim for service connection for 
right hip disability is not reopened.  38 U.S.C.A. § 5108.  

IV.  Right Wrist Disability

Service medical records for the veteran's first period of 
service from March 1986 to March 1990 reflect that in 
September 1989 the veteran complained of right wrist pain of 
a three-day duration after playing softball, with no history 
of trauma.  Examination noted pain with flexion.  The 
diagnosis was overuse of the right wrist.  

In a Report of Medical History at service separation in 
January 1990, the veteran did not indicate that he had, or 
had ever experienced, right wrist pain or symptomatology.  In 
a March 1990 Application for Compensation, the veteran 
claimed compensation only for a right knee disability (for 
which service connection has been granted), but did not claim 
disability compensation for a right wrist disability.  At a 
VA compensation examination in July 1990, the veteran did not 
report any right wrist complaints.  VA X-ray examination of 
the right hand in November 1990 revealed no fracture or 
dislocation of the bones of the right hand.  

Service medical records for the veteran's second period of 
service from February 1991 to April 1991 reflect that in 
February 1991 the veteran had a ganglion cyst of the right 
dorsal wrist.  

A January 1992 RO rating decision denied service connection 
for a right wrist disability.  The veteran was notified of 
this decision by letter dated February 3, 1992.  In April 
1999, the veteran submitted a claim to reopen service 
connection for a right wrist disability.  He wrote that he 
had been treated for this condition while on active duty.  

Additional evidence submitted since the RO's 1992 decision 
includes the veteran's written statements and hearing 
testimony, a VA examination report, VA outpatient treatment 
records, and a private physician's letter.  

Private outpatient treatment records reflect that in January 
1992 the veteran was noted to have a dorsal ganglion of the 
right wrist for the previous several months, which had 
ruptured spontaneously, and which was aspirated and injected.  
To alleviate pain, surgical excision was performed in May 
1993, and in June 1993 the veteran was given a brace to wear.

At a VA compensation examination in June 1999, the veteran 
reported that in service in Germany from 1988 to 1989, while 
working on a launcher, he twisted his wrist, went to sick 
call, and was given a brace.  He reported that he had right 
wrist surgery in 1993 to remove scar tissue from the wrist.  
He reported that he was unable to grip, that his writing was 
compromised, and that his right hand cramped up.  The 
diagnosis was arthralgia of the right wrist.  

In his November 1999 notice of disagreement, the veteran 
wrote that his right wrist disorder occurred while on active 
duty, and he continued to be bothered with it. 

In a letter dated in June 2000, a private physician, William 
Terrell, Jr., M.D., wrote that the history given by the 
veteran included dorsiflexion of the right wrist in 1988 
while in Germany, with pain beginning in 1988, with surgery 
for a dorsal ganglion.  Physical examination revealed a 
minimally tender mass consistent with a ganglion in the mid 
portion of the dorsum of the wrist.  The diagnostic 
impression was a minimally symptomatic dorsal ganglion.
 
In November 2000, the veteran complained of pain which 
started in his hand and radiated to his fingers, and that at 
times he was not able to grip anything.  He reported 
recurrent right wrist pain since 1988.  At a VA consultation 
in November 2000, the veteran complained of pain in the right 
hand, forearm, and upper arm.  He reported that he had had an 
injury to the right hand while in service.  A separate VA 
outpatient treatment entry in November 2000 reflects that the 
veteran reported that he had experienced recurrent pain in 
the right wrist, and that he injured the right wrist in the 
military in 1988, and had undergone surgery in 1993 for a 
ganglion cyst.  EMG and NCV studies revealed motor component 
involvement in the right median nerve.  This was subsequently 
diagnosed as carpal tunnel syndrome.  

At a personal hearing in July 2001, the veteran testified in 
relevant part as follows:  he first hurt his right wrist when 
his wrist slipped and bent back while working on a piece of 
equipment in Germany in 1988; he went to sick call the 
following day for this and was given a brace; he had to 
continually use his wrist after this because he was a 
mechanic, although the right wrist gave him increased 
problems; and the symptoms had been continuous since service.

After a review of the additional evidence submitted by the 
veteran since the prior final January 1992 decision, the 
Board finds that new and material evidence sufficient to 
reopen a claim of entitlement to service connection for a 
right wrist disability has been submitted.  The additional 
evidence includes the veteran's new history of in-service 
right wrist injury in 1988 or 1989, a new history of 
continuous post-service symptomatology of the right wrist, 
medical records showing recurrences of a ganglion cyst of the 
right wrist since service, additional symptomatology, and a 
current diagnosis of carpal tunnel syndrome.  

Assuming the credibility of the new evidence for the purpose 
of determining whether new and material evidence has been 
presented, the Board finds that the new recitation of in-
service injury of the right wrist in 1988 or 1989 and 
subsequent continuous right wrist symptoms at least 
contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's claimed right wrist 
disability.   The Board finds that the additional evidence, 
by itself or in connection with evidence previously 
assembled, is consequently so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for right wrist disability.  38 C.F.R. 
§ 3.156(a).  Accordingly, the veteran's claim for service 
connection for right wrist disability is reopened.  
38 U.S.C.A. § 5108.  This claim is further addressed in the 
remand section below. 


ORDER

The application to reopen a claim of service connection for 
left knee disability is granted, but service connection for 
left knee disability is denied.  

The application to reopen a claim of service connection for 
right hip disability is denied.

The application to reopen a claim of service connection for 
right wrist disability is granted; to this extent only, the 
appeal of this issue is granted.


REMAND

In light of the new statutory and regulatory provisions with 
regard to assistance to the claimant, on remand the RO should 
review the veteran's claim for service connection for a right 
wrist disability to ensure compliance with this statute and 
regulation.  While the veteran was afforded a VA compensation 
examination in June 1999, the Board finds that additional 
medical opinion evidence should be obtained in order to 
determine the nature and likely etiology of a right wrist 
disorder. 

Service medical records for the veteran's second period of 
service from February 1991 to April 1991 reflect that on 
February 11, 1991, just a few days after the veteran began 
his second period of service on February 4, 1991, he was 
found to have a ganglion cyst of the right dorsal wrist.   
However, the medical evidence of record does not indicate the 
likely date of onset or etiology of the veteran's ganglion 
cyst of the right wrist during service in February 1991, 
including questions of how long it takes for a ganglion cyst 
to develop, whether the ganglion cyst preexisted this period 
of service, and, if so, whether the ganglion cyst was 
aggravated by the two months of active duty service.  Private 
outpatient treatment records reflect that in January 1992 the 
veteran was noted to have a dorsal ganglion of the right 
wrist for the previous several months.  Because of 
subsequently experienced pain associated with the dorsal 
ganglion, surgical excision was performed in May 1993, and in 
June 1993 the veteran was given a brace to wear.  As there is 
no medical opinion of record on whether the ganglion cyst of 
the right wrist preexisted the period of service in 1991, or 
whether any preexisting right wrist disability may have been 
aggravated by service in 1991, the Board finds that further 
medical opinion evidence is necessary to make a decision on 
the veteran's claim for service connection for a right wrist 
disability.  

Additionally, the veteran is now contending that he injured 
his right wrist during the first period of service in 1988 or 
1989, and that his current right wrist symptomatology is 
etiologically related to that injury.  The veteran first 
presented a history of right wrist injury in service in 1988 
or 1989 in his April 1999 claim to reopen.  At the VA 
compensation examination in June 1999, the veteran reported 
for the first time that in 1988 or 1989 while working on a 
launcher in Germany he injured (wrenched and twisted) his 
right wrist.  He reported that he went to sick call while on 
active duty and was given a brace, and had experienced right 
wrist pain since then.  He repeated this history of right 
wrist injury to Dr. Terrell (June 2000 letter), during VA 
outpatient treatment and VA consultation in November 2000, 
and at the personal hearing in July 2001.

However, service medical records for the veteran's first 
period of service from March 1986 to March 1990 do not show a 
right wrist injury in service in 1988 or 1989 associated with 
working on equipment.  Service medical records reflect only 
that in September 1989 the veteran complained of right wrist 
pain of a three-day duration after having played softball, 
with no history of trauma, which was diagnosed as overuse of 
the right wrist.  Service medical records for this period of 
service do not demonstrate that right wrist pain noted in 
September 1989 was continuous in service.  The records are 
otherwise negative for injury, complaints, findings, or 
treatment for right wrist symptomatology during service.  In 
a Report of Medical History completed in January 1990, the 
veteran indicated that he did not at that time have, and had 
not previously experienced, right wrist pain or 
symptomatology.  

Similarly, although the veteran now contends that his right 
wrist symptomatology, especially pain, has been continuous 
since 1988, post-service (after March 1990) medical evidence 
reflects that, at a VA compensation examination after service 
in July 1990, the veteran did not report any right wrist 
complaints.  A VA X-ray examination of the right hand in 
November 1990 revealed no fracture or dislocation of the 
bones of the right hand.  

For these reasons, the veteran's claim for service connection 
for right wrist disability is REMANDED to the RO for the 
following:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his right wrist 
disorder, and that he furnish signed 
authorizations for release to VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, and not currently 
of record, should then be requested and 
associated with the claims folder.  

2.  The veteran should be afforded 
appropriate VA  examination(s) to 
determine the nature of any current right 
wrist disability, and to determine 
whether any current right wrist 
disability, including ganglion cyst of 
the right wrist or carpal tunnel 
syndrome, is related to either period of 
active duty service (March 1986 to March 
1990, and February 1991 to April 1991).  
The claims file should be made available 
to the examiner(s) prior to examination 
for review.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner(s) should be 
conducted.  

After examination of the veteran, the 
examiner(s) should render current 
diagnoses for the veteran's right wrist 
symptomatology.  The examiner(s) should 
offer opinions as to the likely etiology 
of each currently diagnosed right wrist 
disability, including an opinion as to 
whether it is at least as likely as not 
that any right wrist disability is 
related to either period of the veteran's 
active service.  

a) With regard to the first period of 
service from March 1986 to March 1990, 
the examiner(s) should specifically 
address the service medical records 
(including the September 1989 diagnosis 
of overuse) and post-service medical 
evidence, including the absence of 
complaints, findings, or diagnosis of 
right wrist injury or disability, as 
compared to the veteran's reported 
histories of right wrist injury in 
service in 1988 or 1989 while working.  
The examiner(s) should then offer the 
following opinions:

i) Is it at least as likely as not 
that the veteran now has a right 
wrist disability which is 
etiologically related to a September 
1989 overuse diagnosis during the 
first period of service?

ii) Is it at least as likely as not 
that the veteran now has a right 
wrist disability which is 
etiologically related to his 
reported history of right wrist 
injury in 1988 or 1989? 

b) With regard to the second period of 
service (February 1991 to April 1991), 
the examiner(s) should offer the 
following medical opinions: 

i) What is the likely etiology of 
the ganglion cyst noted on February 
11, 1991 (including an opinion as to 
whether a ganglion cyst of the right 
wrist is likely caused by traumatic 
injury or non-traumatic origin, 
including natural growth)? 

ii) What was the most likely date of 
onset of a ganglion cyst of the 
right wrist noted in service on 
February 11, 1991?  

iii) Did  a ganglion cyst noted on 
February 11, 1991 clearly and 
unmistakably preexist service from 
February 1991 to April 1991?  

iv) If so, was it aggravated by 
service from February to April 1991 
(that is, did it increase in 
severity beyond a normal progression 
during this time)?  

The examiner(s) should indicate the 
factual bases for all opinions, and 
should discuss all opinions in light of 
the different histories presented by the 
veteran and the service medical records, 
including the absence of entries in the 
service medical records.   

3.  The RO should review the claims file 
and take any additional appropriate 
action to ensure compliance with the 
notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000.  

4.  The RO should then adjudicate on the 
merits the veteran's claim of entitlement 
to service connection for a right wrist 
disability.  

5.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
should be afforded an opportunity to 
respond.  Thereafter, if otherwise in 
order, the case should be returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of this issue.  The veteran has the right 
to submit any additional evidence and/or argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369, 372-373 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



